DETAILED ACTION
This Office action is in response to the amendment filed on 13 October 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 

Drawings
The drawings were received on 13 October 2021.  These drawings are acceptable.

Response to Arguments
Applicant's arguments filed 13 October 2021 have been fully considered but they are not persuasive.
Applicant argues that “the capacitor 200C in Callahan […] is not charged in both directions of the current flow as recited in claim 1” (Remarks, p. 11). Examiner respectfully disagrees.
First, it is noted that Applicant’s language, that the claimed capacitor is charged “in both directions” is not found in claim 1 or any other independent claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted, for example, that nowhere does the claim specify that charging current flows through the capacitor in both directions, as shown in Applicant’s Figs. 1b/c.
Second, it is noted that claim 1 recites that “the power supply is arranged to at least one of:” (emphasis added). That both recited steps of “open the first switch so that a current running from the input to the output passes via the first rectifier, the first capacitor and the second switch thereby charging the first capacitor”; and “open the second switch so that a current running from the output to the input passes via the second rectifier, the first capacitor and the first switch thereby charging the first capacitor” necessarily be present, only, “at least one” of them.
Third, the circuit (e.g., in Fig. 3F of Callahan) .comprising the diodes 101D, 102D and the switches 519P, 519N is easily recognized as forming a common and well-understood full-wave rectifier, with its AC terminals at nodes S and L, and its DC terminals at nodes C (at the negative side of capacitor 200C) and the nodes between diodes 101D, 102D (which connects to the positive side of capacitor 200C). 
One of ordinary skill in the art would understand as common knowledge in the art, that a full-wave rectifier functions by rectifying (and passing DC current to its output) during both the positive current flow and the negative current flow half-periods of the input AC waveform.
As such, in Callahan, during positive AC current flow (from S to L), the controller opens the first switch 519P (see Fig. 2C), and current charges the capacitor via diode 101D (through 
Likewise, during the negative AC current flow (from L to S), the controller opens the second switch 519N (see Fig. 2C), and current charges the capacitor via diode 102D (through the charging circuitry of 103R, 104F, 129D), to node C, then back to the rectifier and through first switch 519P.
The above is the normal, routine, and well-understood function of a full-wave rectifier circuit as shown by Callahan. This function is further evidenced by the cited portions of Callahan, for example the operation of the circuit shown in Fig. 2C, the more detailed circuit diagram (which includes the capacitor 200C) found in Figs. 3C and 3F, and Col. 21, line 60 – Col. 22, line 10.
As such, in view of the broadest reasonable interpretations of the claim language and the above explanation of the function of Callahan’s circuitry, it is respectfully asserted that Callahan indeed discloses, “the power supply is arranged to at least one of: open the first switch so that a current running from the input to the output passes via the first rectifier, the first capacitor and the second switch thereby charging the first capacitor; and open the second switch so that a current running from the output to the input passes via the second rectifier, 
Independent claims 12 and 13 recite substantially similar limitations as those discussed above from claim 1. Therefore it is respectfully submitted that Callahan likewise discloses the limitations thereof for the substantially the same reasons as explained above.

Regarding the rejection in view of Neyman of claims 1 and 5-8, Applicant points to the earlier effective filing date of independent claim 1, which is before Neyman’s effectively filed date. However, as explained in the previous Office action, dependent claims 5-8 have a different, later effective filing date than claim 1, and which Neyman antedates.
Moreover, claims 5-8, being proper dependent claims, include all of the limitations of claim 1. As such, in order to show how Neyman anticipates all of the limitations of claims 5-8, claim 1 and its limitations had to be included into the explanation of the rejection. 
Applicant has not provided any argument or reasoning that Neyman fails to anticipate the limitations of claims 5-8. As such, the rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, 


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Callahan et al. (U.S. Patent 5,629,607; hereinafter “Callahan”).
In re claims 1, 12, and 13, Callahan discloses a power supply circuit  for a breaking circuit (see, e.g., Figs. 3C and 3F), the power supply circuit comprising: a first connecting point (S) arranged to be connected to an input of the breaking circuit and a second connecting point (L) arranged to be connected to an output of the breaking circuit; a first rectifier (101D) and a second rectifier (102D) connected in series and in opposite direction to each other between the first connecting point and the second connecting point (as shown); a first switch (519P) and a second switch (519N) connected in series between the first connecting point and the second connecting point (as shown), wherein the first switch and the second switch are connected in parallel to the first rectifier and the second rectifier (i.e., the switches are roughly or 

In re claim 3, Callahan discloses wherein the first rectifier (101D) is a third switch (i.e., a diode is interpreted as a switch, which is controlled to turn on (conduct) or off (not conduct) based on the polarity of voltage across it as understood in the art) and the second rectifier (102D) is a fourth switch (see explanation above), and arranged to at least one of: open the first switch (519P) and subsequently close the third switch (by the voltage polarity across it as explained above) so that the current running from the input to the output 
In re claim 4, Callahan discloses wherein the first rectifier (101D) is a first diode (as shown) and the second rectifier (102D) is a second diode (as shown), and wherein the first diode is arranged in a direction towards the output (L) and the second diode is arranged in a direction towards the input (S).
In re claims 14-17, Callahan discloses a breaking circuit (Figs. 1A-C, 2A-B, 3A-H) comprising a power supply circuit according to claim 1 (as explained above); wherein the power consumer (see 400A in Fig. 3H) is a controller (400A) arranged to control at least one of the first switch and the second switch (any of 519N, 519P, etc.) of the .

Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Neyman (US 2019/0109454; hereinafter “Neyman”).
As noted in a previous Office action, the subject matter of claims 5-10 has an effective filing date of 12/22/2017. Therefore, Neyman, which was effectively filed on 10 October 2017, is applicable as prior art under 35 U.S.C. 102(a)(2). Since claim 5 depends from claim 1, and therefore includes all of the subject matter of claim 1, the below explanations will group claims 1 and 5 together in order to show how Neyman anticipates the entire scope of claim 5.
In re claims 1 and 5, Neyman discloses a power supply circuit  for a breaking circuit (see, e.g., Figs. 3 and 10), the power supply circuit comprising: a first connecting point (T1) arranged to be connected to an input of the breaking circuit and a second connecting point (T2) arranged to be connected to an output of the breaking circuit; a first rectifier (D1 or D3) and 
In re claim 6, Neyman discloses  wherein the third rectifier (D1) is a fifth switch (i.e., a diode is interpreted as a switch, which is controlled to turn on (conduct) or off (not conduct) based on the polarity of voltage across it as understood in the art) and the fourth rectifier (D2) is a sixth switch (see explanation above).
In re claim 7, Neyman discloses wherein the third rectifier (D1) is a third diode arranged in a direction towards the output (as shown) and the fourth rectifier (D2) is a fourth diode arranged in a direction towards the input (as shown).
In re claim 8, Neyman discloses a current limiter (12) connected between the third rectifier (D1, via D3), the fourth .

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claims 9-11, the prior art made of record fails to disclose or suggest, either individually or in reasonable combinations, the power supply circuit, particularly including, “a second capacitor having a first connecting point connected between the third rectifier and the fourth rectifier and a second connecting point connected between the first switch and the second switch of the power supply circuit,” in combination with all of the remaining limitations as required by claim 9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRED E FINCH III/Primary Examiner, Art Unit 2838